Citation Nr: 1108762	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to June 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an October 2008 rating decision of the VA RO in Salt Lake City, Utah.  The RO in Salt Lake City, Utah certified this appeal to the Board for appellate review.  This matter was remanded in December 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in September 2009.  

Additional evidence was submitted in 2010, along with a waiver of any right to initial RO consideration of that evidence.


FINDING OF FACT

The evidence of record fails to demonstrate that a right knee disability was manifest during service, and that the Veteran's current right knee disability is either attributable to service or to his service-connected left knee disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by the Veteran's active service, nor is a right knee disability proximately due to or caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether there is a preponderance of the evidence against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2007.  The October 2007 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The evidence of record contains the Veteran's service treatment records, as well as post-service VA and private medical records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations pertaining to his claim for service connection for a right knee disability in September 2008, June 2009, and January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case in January 2010 is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  The January 2010 opinion also included a discussion of aggravation due to a service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The January 2010 examination and opinion is thorough and supported by the record.  The examination and opinion noted above is therefore adequate upon which to base a decision.   See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Legal Criteria

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform the regulation to Allen.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury, however, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 (2010).

In this case, the Veteran claims that he suffers from a right knee disability as secondary to service-connected left knee disability.

Service treatment records dated on January 9, 2003 reflect that an operative note shows that the Veteran was diagnosed with "right knee mm tear, cm patella."  However, a January 9, 2003 Operation Report only refers to the left knee.  Thus, it would appear that these service treatment records are related to a left knee disability, not a right knee disability.  There are no other service treatment records related to a right knee disability.  Moreover, the record contains no medical evidence of an etiological nexus linking his current disability directly to his military service.  Specifically, there is no competent evidence establishing that the Veteran's right knee disability had its onset in service or that establishes an etiological relationship between his right knee disability and active service.

In this case, the Veteran does not contend that his right knee disability had its onset during service.  Instead, the Veteran claims that his right knee disability is secondary to his service-connected left knee disability.  He contends that his right knee began bothering him about one year after his retirement and 18 months after surgery on his left knee.  

At the outset, the Board notes that the Veteran has been diagnosed with a right knee disability.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has a current disability.

VA outpatient treatment records dated in August 2007 reflect that the Veteran was diagnosed with right knee patellofemoral syndrome.  

Private treatment records from Dr. J.A.K. dated in February 2008 reflect that the Veteran underwent an MRI of the right knee and was diagnosed with a complex tear within the posterior horn of the medial meniscus contacting the inferior surface.  

Medical records of treatment by J.C.E., M.D., reflect that when he was seen in March 2008, he complained of right knee problems due to compensation which began in July 2007.  The impression was right knee patellar tendonitis.  It was noted that he was starting to compensate with his right knee and that the patellar tendon could be aggravated from that.  

A letter from A.K., PT, dated in May 2008 reflects that the Veteran developed an onset of right knee pain over the last nine months.  These symptoms included significant tenderness to the inferior aspect of the right patella but no joint effusion or obvious joint laxity.  A.K. stated that these symptoms are consistent with patellar tendonitis due to compensation patterns for the left knee disability.  A.K. noted that the Veteran initiated physical therapy for this condition and was progressing well.  However, the Veteran continued to experience occasional and severe episodes of patellar tendonitis-like symptoms following normal activities of daily living.  

The Veteran underwent a VA examination in September 2008.  He stated that he began to have right knee pain around the end of 2007.  He then went on to report that the right knee started to bother him a few short months after the left knee began to bother him in service in 2002.  He also stated that the right knee began to be painful through the patellar tendon in July 2007.  He reported that he was sent to physical therapy, and by November 2007 he started to see improvement with physical therapy.  He stated that pain was at the patellar tendon, but also within the bilateral joint line, lateral worse than medial, with crepitus on flexion and extension of the knee.  He reported that the knee would click, but not pop or catch.  

Following physical examination, the examiner diagnosed right knee with patellofemoral pain syndrome complicated by internal derangement and meniscus tear of the right knee by MRI findings.  However, clinically, the examiner could not reproduce any meniscal injury on McMurray.  The examiner noted that the Veteran described left knee pain worsening in a period of several months prior to developing pain in the right knee.  Moreover, upon examination, the Veteran showed a subacute to chronic inflammatory condition of the right knee that could be characterized as right patellofemoral pain syndrome.  Clinically, the Veteran showed evidence of medial plica syndrome on the right with patellar tendonitis and a lateral inflamed joint line.  The examiner noted that the MRI showed a meniscus tear.  The examiner stated that it "would not be difficult to see with the Veteran's underlying genu varus increased stress in the medial compartment of bilateral knees that could be complicated by a limp and antalgia of the left knee and compensating on the right side for soft tissue injuries, absent any other knee pathology within the joint that could be causing joint pain and inflammation."  However, in this case, the examiner opined that the Veteran had meniscus tear from some sort of traumatic event (most likely) and from that standpoint his overall patellofemoral pain syndrome would not be associated with the service-connected left knee and is as not at least as likely as not caused by or related to the left knee service-connected injury.  The examiner reasoned that the meniscal injury itself as described in the MRI is generally a more acute traumatic-type injury and would not necessarily develop in this short a period of time by compensating for a left knee injury and is felt by this examiner not as likely as not associated with the left knee service-connected condition.  The examiner noted that the Veteran did not report any injuries since service.  The examiner stated that it would be inappropriate to state that the tear was associated just because no other cause or traumatic injury has been found.  

The Veteran underwent another VA examination in June 2009.  He reported the onset of right knee problems was in the summer of 2007.  He denied any specific injury.  He stated that he injured his right knee in 1994 after he fell hiking.  He reported that he had pain for possibly a week.  He stated that he was not treated for this injury, it did not bother him much, and it did not bother him at all for years.  He reported that he began limping due to the left knee in April 2007.  He stated that he believed that the right knee problem was due to the left knee limp.  He reported that pain on the right knee was in the outer aspect of the knee.  He stated that right knee pain lasted about a year and was pretty severe until the summer of 2008.  He denied any pain at the patellar tendon area in the last three or four months.  

Following physical examination, the examiner diagnosed right knee meniscal tear.  The Veteran had a history of patellar tendinitis of the right knee that appeared to have resolved at least for now.  The examiner noted that meniscal tears are typically secondary to an injury.  The Veteran reported an injury in 1994, however, he had no problems with that knee until 2007.  Therefore, the examiner opined that this is not a likely injury for this knee.  The examiner reiterated that typically, meniscal tear is from an injury as opposed to occurring because of compensation for another joint.  Therefore, the examiner opined that it is less likely as not that the Veteran's current right knee disability is secondary to his left knee disability.  

Private treatment records from Layton Physical Therapy and Sports Medicine dated in March 2008 reflect that the Veteran was diagnosed with right medial meniscus tear and patellofemoral pain syndrome.  

A letter from Dr. J.C.E. dated in September 2009 reflects that Dr. J.C.E. opined that the Veteran is compensating with his right knee for left knee medial meniscus tear, which has led to patellar tendonitis in the right knee.  

Treatment records from a service facility, dated in December 2009, reflect that the examiner diagnosed right patellar tendonitis.  

The Veteran underwent another VA examination in January 2010.  The examiner noted that the Veteran continued to get flare-ups of the right knee regardless of the function of the left knee and its flare-ups.  The Veteran reported that the right knee is not as bad in the summer as it is in the winter.  

Following physical examination, the examiner diagnosed right knee patellofemoral pain syndrome.  This is mainly manifested by a general patellar tendinitis with also what appears to be a pes anserine bursitis and possible medial plica syndrome.  Overall inflammation in this area appeared to have spread to the medial collateral joint capsule without any evidence or disruption of the medial collateral ligament or the meniscal involvement.  The lateral portion of the knee was manifested by tenderness at the tibial condyle laterally and just inferior to the lateral border of the joint line.  In review of the initial examination, the examiner stated that the focus was regarding the right medial meniscus which admittedly did not have any presentation of pain or involvement on the September 2008 and June 2009 VA  examinations.  The examiner noted that Dr. J.C.E. believed that, despite the MRI findings, the Veteran was not symptomatic from the medial meniscus standpoint.  Chronologically, the Veteran developed his current right knee symptoms anywhere from three to seven months depending on what he reported in the past and upon examination, after the left knee flared-up and has consistently had chronic but intermittent flare-ups of the right knee since then irrespective of the left knee symptoms.  The examiner stated that, even though the left knee had minimal to no symptoms, at times the Veteran still had flare-ups that occurred worse in the winter and not as bad in the summer.  The examiner reasoned that, although the initial flare-up of the right knee may have been associated, meaning the patellar tendinitis and other non-meniscal presentations in 2007 compensating for his left knee, this is no longer the case and the Veteran has flare-ups of the right knee irrespective of the left and, despite previous treatment with full resolvement of the right knee pain, the Veteran now has intermittent flare-ups lasting several months in length for the right knee.  The examiner noted that it is expected that an inflammation of the soft tissues such as patellar tendinitis will resolve especially if associated to a mechanical issue, in this case, compensating for the left knee and that appears to have occurred when the Veteran had initial presentation of pain in the right knee treated as patellar tendinitis and resolving.  However, now it occurs on its own intermittently, irrespective of the left knee.  Therefore, the examiner opined that the initial patellar tendinitis symptoms treated and resolved from 2007, were at least as likely as not proximately due to or result of the Veteran's service connected left knee disability.  However, the Veteran's current presentation is not consistent with any ongoing compensatory mechanism for the left knee as the right knee patellar tendinitis has resolved from past treatment.  Therefore, the examiner opined that the current manifestation is not, at least as likely as not, associated to the left knee.  Given the mild nature of the left knee currently, the right knee is not, at least as likely as not, aggravated by the Veteran's service connected left knee.  

A letter from A.K., PT, dated in January 2010 reflects that A.K. opined that the Veteran presented with tenderness upon palpation to the right patellar tendon region, and that the continued symptoms of the right knee are most likely a result of continued compensation for his prior left knee injury and arthritis.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his right knee disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current right knee disability is related to certain claimed events in service, a service-connected disability, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition.

The Board has considered the opinions from A.K., PT, that the Veteran's right knee disability is a result of the left knee disability.  The Board recognizes that A.K.'s training renders him medically competent to some extent.  However, no rationale was given for A.K.'s opinions.  The Board has also considered Dr. J.C.E.'s opinion that the Veteran's right knee disability is a result of the left knee disability.  The Board finds that the opinions of A.K. and Dr. J.C.E. are outweighed by the January 2010 VA examination opinion.  The January 2010 VA examiner provided a detailed rationale for the opinion that the Veteran's current right knee disability is not at least likely as not associated  to the left knee or aggravated by the left knee.  Moreover, the January 2010 VA examiner noted that the Veteran's right knee disability flares up irrespective of the left knee disability.  The opinions of A.K. and Dr. J.C.E. did not address whether the Veteran's right knee flare-ups occurred irrespective of the left knee.  The Board therefore finds that the January 2010 VA review is more probative.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is mindful that it cannot make its own independent medical determination, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  Again, as noted above, the Board finds the VA review of the record in 2010 to be the most probative evidence of record.  The Board notes that, although the January 2010 VA examiner opined that the Veteran's initial right knee symptoms were at least as likely as not proximately due to or the result of the Veteran's left knee disability, it was further noted that these symptoms were acute and resolved and that the current right knee disability is not, at least as likely as not, associated to the left knee or aggravated by the left knee.  Service connection for a right knee disability, including as secondary to service-connected left knee arthritis, is therefore denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, there is a preponderance of the evidence against the Veteran's claim, and it must be denied.



ORDER

Service connection for a right knee disability, including as secondary to service-connected left knee arthritis, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


